Exhibit 4.21 Amended and Restated Limited Liability Company Agreement of DAL Group, LLC TABLE OF CONTENTS Page 1. Organization of Company. 3 1.1 Formation 3 1.2 Office 3 1.3 Duration 3 1.4 Registered Office and Resident Agent 3 2. Appendices 3 2.1 Definitions 3 2.2 Tax Regulatory Provisions 3 2.3 Members, Capital Contributions, Membership Percentages 3 3.Purposes. 3 3.1 Purposes 3 4. Classes of Membership Interests; Capital Contributions; Options and Warrants 3 4.1 Classes of Membership Interests 3 4.2 Capital Contributions 3 4.3 Additional Capital Contributions. 3 4.4 Withdrawals 3 4.5 Loans 3 4.6 Exchange Rights of Holders of Common Units and Series A Preferred Units. 3 4.7 Conversion of Series A Preferred Units into Common Units. 3 4.8 Options and Warrants 3 4.9 Issuance of Employee Incentive Units 3 4.10 Issuance of Additional Common Units 3 4.11 Issuance of Certificates 3 5. Capital Accounts; Profits and Losses; Distributions. 3 5.1 Capital Accounts 3 5.2 Allocations of Profits and Losses 3 5.3 Distributions 3 i 5.4 Tax Distributions 3 5.5 Tax Matters for Company Handled by Tax Matters Partner 3 5.6 Liability for Amounts Distributed 3 5.7 Withholding and Payments on Behalf of a Member 3 5.8 Payment of Operating Expenses 3 5.9 Consistent Reporting 3 5.10 Letter Agreements 3 5.11 Additional Tax Matters 3 6. Management. 3 6.1 Board of Managers 3 6.2 Initial Period Board of Managers Provisions 3 6.3 Post-Initial Period Board of Managers Provisions 3 6.4 General Board of Manager Provisions 3 6.5 Minority Interest Limitations on the Authority of the Board of Managers 3 6.5 Chardan Limitations on the Authority of the Board of Managers 3 6.7 Stern Participants Limitation on the Authority of the Board of Managers 3 6.8 FlatWorld Limitation on the Authority of the Board of Managers 3 6.9 Other Duties. 3 6.10 Officers 3 7. Members. 3 7.1 Rights of the Members 3 7.2 Voting Rights. 3 7.3 Consent 3 7.4 Notice of Meetings 3 7.5 Waiver of Notice 3 7.6 Record Dates 3 7.7 List of Members 3 7.8 No Cessation of Membership Upon Bankruptcy 3 7.9 Quorum 3 7.10 Proxies 3 ii 7.11 Additional Members 3 7.12 Related-Party Transactions 3 7.13 Other Interests of Members 3 7.14 Inspection Rights 3 7.15 Consent Rights of Holders of Series A Preferred Units 3 8. Transfer of Units. 3 8.1 Transfer of Units 3 8.2 Rights of Assignees 3 8.3 Actions Following Transfers 3 8.4 Effect on Distributions 3 8.5 Unauthorized Transfers 3 8.6 Pledge of Units 3 8.7 Restrictions on Transfer 3 9. Chardan Covenants 3 9.1 Limitations on Chardan 3 9.2 Chardan Covenants 3 9.3 Devotion of Time; Company Opportunities 3 10. Dissolution And Winding Up 3 10.1 Dissolution 3 10.2 Winding Up 3 11. Exculpation and Indemnification; Other Matters 3 11.1 Performance of Duties; Liability of Members 3 11.2 Exculpation and Indemnification 3 11.3 Notice; Procedures 3 11.4 Insurance 3 12. Miscellaneous Provisions. 3 12.1 Amendments 3 12.2 Investment Representation 3 12.3 Entire Agreement 3 12.4 Jurisdiction 3 iii 12.5 Partition 3 12.6 Notices 3 12.7 Valuation Disputes 3 12.8 Further Execution 3 12.9 Binding Effect 3 12.10 Counterparts 3 12.11 Interpretation and Construction. 3 3 APPENDIX A 3 APPENDIX B 3 APPENDIX C 3 APPENDIX D 3 APPENDIX E 3 iv AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF DAL GROUP, LLC THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF DAL GROUP, LLC, a Delaware limited liability company (the “Company”), is made and entered into on January 15, 2010, by and among the Company, Chardan 2008
